Citation Nr: 0511005	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  95-28 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1976 to December 
1985, and from December 1990 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995, and July 1996 rating decisions 
by Regional Offices (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in May 2003.  At 
that time the issues before the Board included service 
connection for glaucoma of the right eye, and service 
connection for hypertension.  It was also indicated that the 
issue of an increased rating for degenerative disc disease of 
the lumbar spine had been withdrawn.  In May 2003 the Board 
remanded the case to the RO to obtain additional medical 
information.  

In a July 2004 rating decision the RO granted service 
connection for glaucoma of the right eye, evaluated as 10 
percent disabling.  That issue is no longer on appeal before 
the Board. 


FINDINGS OF FACT

1.  During the veteran's first period of military service 
some elevated blood pressure readings are shown; however, 
hypertension or cardiovascular disease was not diagnosed or 
clinically shown during the veteran's first period of 
military service; hypertension or a cardiovascular disorder 
are not shown within one year after his first period of 
military service, and are not etiologically linked to the 
veteran's first period of military service.  

2.  Hypertension clearly and unmistakably pre-existed the 
veteran's second period of service, and clearly and 
unmistakably the pre-existing hypertension did not undergo an 
increase in underlying pathology during the veteran's second 
period of military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's first period of military service nor may service 
connection be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 

2.  Hypertension clearly and unmistakably pre-existed the 
veteran's entry upon his second period of active service, and 
the presumption of soundness with regard to hypertension is 
rebutted. 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).

3.  Preexisting hypertension was not aggravated as a result 
of the veteran's second period of active service. 38 U.S.C.A. 
§§ 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in July 1996, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application for 
the issue on appeal was received in May 1996.  As indicated 
previously, in a rating decision dated in July 1996 the issue 
of service connection for hypertension was denied.  Only 
after that rating action was promulgated did the AOJ, in 
January 2004 provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  Notice of the 
VCAA requirements were also included in the March 2001, 
January 2002, and October 2004 Supplemental Statements of the 
Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Concerning the veteran's claim of service connection for 
hypertension, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA law and regulations.  The record in this case includes 
the veteran's service medical records, private medical 
records, and VA treatment records.  Furthermore, the veteran 
has been afforded a VA medical examination to evaluate and 
render an opinion regarding his claimed disability.  With 
regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions 
and Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).



Factual Background

Service personnel records show that the veteran had periods 
of military service from August 1976 to December 1985, and 
from December 3, 1990 to September 1991.  

A pre-service Report of Medical Examination, dated in July 
1976, shows that the veteran's blood pressure was 126/82.  
The medical record is absent for any cardiovascular 
abnormalities, including hypertension.  

Service medical records from the veteran's first period of 
service show that in January 1977 the veteran complained of 
chest palpations.  Chest pains, congestion and wheezing were 
shown.  A chest X-ray was within normal limits.  In August 
1979 the veteran received treatment for upper respiratory 
symptoms. It was reported that his blood pressure was 140/98.  

Clinical records in January 1980 show treatment for a skin 
ailment, and blood pressure readings of 140/91 and 140/75 
were reported.  A service medical record entry dated in 
August 1980 shows that the veteran was referred to a 
cardiology clinic due to an irregular pulse and a slight 
heart murmur.  It was indicated that the heart murmur had not 
been known previously. The provisional diagnosis was that a 
benign murmur was to be ruled out.  It was reported that the 
veteran did not keep a follow-up appointment.  During 
treatment for a skin ailment in September 1980, the veteran's 
blood pressure was reported as 130/90.  

In May 1981, the veteran was referred to a cardiology clinic 
for a three-week history of hemoptysis.  It was indicated 
that the veteran had no prior history of pulmonary or cardiac 
disease.  Blood pressure readings were reportedly 158/100 and 
144/92.  The provisional diagnosis was to rule out mitral 
stenosis.  The late June 1981 cardiology clinic entry 
indicated that there was no heart disease, and that 
hemoptysis was probably secondary to bronchitis.  The 
veteran's blood pressure readings were listed as 130/90 and 
120/90.

Service medical records show that in August 1984 the veteran 
received treatment for pneumonia.  A blood pressure reading 
of 130/90 was reported.  It was indicated that a 
cardiovascular examination revealed no murmurs.  In November 
1984, during treatment for pneumonia, blood pressure readings 
of 126/94 and 128/92 were recorded.  A family history of high 
blood pressure was reported. It was planned that the veteran 
return to the clinic for blood pressure checks.  Service 
administrative records show that the veteran was not afforded 
a separation physical examination due to time limitations 
with respect to his service separation date.  

A VA medical examination was performed in March 1986.  A 
cardiovascular evaluation revealed no abnormalities.  The 
veteran's blood pressure was listed as 112/80.  A chest X-ray 
revealed a normal heart.  No pertinent diagnoses were 
offered.  Numerous other blood pressure readings recorded 
during service revealed normal blood pressure levels.  

There are no clinical records from the veteran's second 
period of service.  A 5-year service Report of Medical 
History, dated in August 1991, shows that the veteran 
reported that he did not have high or low blood pressure.  It 
was remarked that the veteran had a history of borderline 
blood pressure and that he was on a diet.  An August 1991 
service Report of Medical Examination revealed no 
abnormalities of the heart.  It was reported that the 
veteran's blood pressure was 120/90.  No diagnoses were 
offered.  

VA records from early 1995 show that the veteran had elevated 
blood pressure levels of 147-149/97-102, along with 
tachycardia.  

Received in May 1996 were private medical records dated in 
November 1990.  The clinical records show that the veteran 
presented for an unrelated physical disorder, and that blood 
pressure readings of 130/100 and 140/105 were reported.  
Among the diagnoses was elevated blood pressure.  A follow-up 
for high blood pressure in late November 1990 revealed a 
blood pressure reading of 134/100.  A physical examination 
showed no heart abnormalities.  The diagnosis was to rule out 
hypertension.  
   
Army reserve examination and VA clinical records through 1996 
reveal diagnoses of essential hypertension and treatment for 
uncontrolled hypertension, with blood pressure readings 
ranging 140-180/90-120.  

In January 2003 a personal hearing was held in Washington, 
D.C., before the undersigned Veterans Law Judge.  The veteran 
testified that in late 1990 a physician diagnosed marginal 
hypertension with one single blood pressure reading.  He 
stated that during active duty for Desert Storm, he was on 
sick call and blood pressure readings revealing elevated 
levels were taken. He indicated that during that time his 
blood pressure stayed elevated.  The veteran testified that 
he was currently receiving medication and treatment at the VA 
for hypertension.  The veteran stated that during service 
from 1990 to1991, he received treatment for hypertension and 
he was informed that his blood pressure readings were too 
high.          

Received in August 2003 was a statement from a private 
physician dated in late August 1990.  The physician's 
statement indicated that the veteran had labile intermittent 
hypertension without any secondary cardiovascular changes.  
It was reported that the veteran was OK for active duty, but 
not for duty in combat zones.

VA clinical records in 2003 show continued treatment for 
hypertension.

In June 2004 the veteran was afforded a medical examination 
for hypertension.  It was reported that the veteran had had 
hypertension since 1983 with headaches, dizziness, 
lightheadedness, and a feeling of being off balance when 
standing.  His medications included Lisinopril and 
Hydrochlorothiazide (HCTZ).  The physical examination 
revealed that the veteran's blood pressure was 130/80-82.  

It was reported that the veteran's medical records showed 
that around November 1990, his blood pressure was noted to be 
high at 134/100 and he was placed on a low sodium diet.  
Another November 1990 blood pressure reading was 140/104.  In 
1996 it was reported the veteran had hypertension and that he 
was on HCTZ.  The diagnosis revealed hypertension on 
medication and under control with headaches and dizziness.  
The physician opined that the date of onset of the veteran's 
hypertension was most likely in the latter part of 1990, as 
per the medical records, in November or December. It was 
reported that it was not likely that hypertension increased 
beyond natural progression during the veteran's second period 
of service from December 1990 to September 1991.  It was 
indicated that before 1990, the veteran's blood pressure 
readings were very scant, were OK, and that even during the 
period of 1990 and 1991 there were only a few blood pressure 
readings that showed slightly high blood pressures.        


Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, including hypertension are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The record shows that the veteran had a period of active 
service from August 1976 to December 1985.  Service medical 
records from that time reveal that the veteran received 
treatment for a variety of medical problems and that during 
those treatments blood pressure readings were taken.  Some of 
the blood pressure readings taken reveled elevated blood 
pressure levels.  Also during that time the veteran was 
referred to a cardiology clinic due to an irregular pulse and 
a reported heart murmur, on another occasion he was referred 
for elevated blood pressure readings when a symptom of 
hemoptysis was reported, and on one occasion, follow-up blood 
pressure checks were planned.  While elevated blood pressure 
readings were reported during service, he was referred to 
cardiology clinics, and blood pressure follow-ups were 
planned it is of substantial importance, that the veteran's 
entire service medical records from his first period of 
service are absent for any diagnoses or findings referable to 
hypertension or a cardiovascular disorder for that matter.  
Also, numerous other blood pressure readings taken during 
service were within normal range. Apparently a service 
discharge medical examination was not performed.  However, 
there are no interim records, nor are there any complaints or 
findings regarding hypertension within one year after the 
veteran's discharge from his first period of military 
service, ending in December 1985.  It is also important to 
note that the record is also absent for any medical evidence 
that establishes an etiological link between hypertension and 
the veteran's first period of military service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time. 
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, and that the disease or injury was 
not aggravated by such service. 38 U.S.C.A. § 1111.  It is 
now clear that in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder pre-existed service and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 
(July 16, 2003).  

The record goes on to show that the veteran had a second 
period of active service from December 1990 to September 
1991.  The record is absent for any entrance medical 
examination records from the veteran's second period of 
service.  The absence of any record at entrance necessary 
requires application of the presumption of soundness pursuant 
to 38 U.S.C.A. § 1111, requiring clear and unmistakable 
evidence that hypertension both existed prior to service, and 
that the condition was not aggravated by service.  A thorough 
review of the record reveals that in August 2003, a statement 
from a private physician dated in November 1990 was received.  
The statement is not among the veteran's service records, but 
was apparently produced in conjunction with the veteran's 
entrance onto his second period of military service.  This 
physician's statement specifies that the veteran had labile 
intermittent hypertension and that he was OK for active duty, 
but not combat duty.  The Board concludes that the November 
1990 statement from the private physician, dated prior to the 
veteran's entrance onto his second period of service, is 
clear and unmistakable evidence that hypertension pre-existed 
the second period of service. 38 U.S.C.A. § 1111.  There are 
no clinical findings to the contrary.  

As indicated previously, there are no available clinical 
records from the veteran's second period of service that show 
elevated blood pressure readings or treatment for 
hypertension.  However, in an August 1991 5-year Report of 
Medical History, just prior to his separation from active 
duty, it was indicated that the veteran had a history of 
borderline blood pressure.  Further, a contemporaneous 
physical examination report shows a blood pressure reading of 
120/90, without cardiovascular abnormalities.  The veteran 
has testified that he received follow-up treatment for 
elevated blood pressure during his second period of service, 
suggestive of an increase in underlying pathology during that 
time.  Primarily, it is important to note though that where 
the determinative issue involves medical causation, it has 
been held that lay testimony is insufficient evidence because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, there is no 
medical evidence to support any increase in pathology during 
service, as indicated above, there are no available records 
from that time.  More importantly, in a June 2004 statement a 
private physician procured through the VA's duty to assist, 
who had use of the veteran's medical records, opined that the 
onset of the veteran's hypertension disorder was in November 
or December 1990.  Although a December 1990 from the 
physician's opinion seemingly confuses matters, the veteran 
did not begin his second period of service until December 3, 
1990 further, a late November onset of hypertension as opined 
coincides with the aforementioned private physician's 
statement dated in November 1990 indicating pre-existing 
hypertension.  The physician in June 2004 also opined that 
there was no increase beyond the natural progression of the 
veteran's hypertension during his second period of military 
service.  Post service medical findings reveal evidence of 
elevated blood pressure readings and uncontrolled 
hypertension in the mid-1990's, several years after 
separation from the veteran's second period of service.  
Based on these findings, the Board is compelled to conclude 
that there is clear and unmistakable evidence that the 
veteran's hypertension was not aggravated by his second 
period of service.38 U.S.C.A. § 1111.
   
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

In the present case, the weight of the evidence is against 
the veteran's claim, and service connection for hypertension 
is therefore not warranted.

      
ORDER


Service connection for hypertension is denied.



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


